Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
				     ABSTRACT OBJECTION
	The current abstract reciting a single paragraph would not be enough for the invention and thus more detailed description is suggested.

					   REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim2 recites “the hydrophilic coating further comprises acetyleacetone” which is confusing since it is unclear whether the recited “further comprises acetyleacetone” is directed to the recited metal crosslinker of claim 1 or to in addition to the recited metal crosslinker of claim 1.  See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US 2011/0200828 A1).
Li et al teach a medical device comprising a hydrophilic lubricious coating comprising polyacrylic acid crosslinked with chromium compound in abstract and examples.  Li et al teach copolymers of carboxylic acid in claim 6.
Thus, the instant invention lacks novelty.

Claim(s) 1-3, 9-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/066227 A1.
WO teaches medical articles such as gloves, catheters coated with a hydrophilic/hydrophobic aqueous polymer emulsion in abstract and in [0003] and [00111].
WO teaches a composition comprising a copolymer of HEMA/EHA in a ratio of 95/5 with a crosslinker (i.e. Tyzor AA) in Sample 10 of table 17. [00109] and such copolymer would be expected to yield a hydrophilic coating.  The Tyzor AA) is taught as titanium acetylacetonate in [0070].
Thus, the instant invention lacks novelty.

Claim 1-4, 6-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/066227 A1.
The instant invention further recites other hydrophilic (co)polymers over WO.
WO further teaches various hydrophilic (co)polymers comprising water soluble vinyl pyrrolidone and (meth)acrylic acid in [0044].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the water soluble vinyl pyrrolidone and/or (meth)acrylic acid in obtaining the hydrophilic (co)polymers of WO since WO teaches such modifications absent showing otherwise.
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schottman et al (US 7,008,979) in view of Murayama et al (US 2010/0293994 A1). 
	Schottman et al teach medical devices having a hydrophilic coating thereon in abstract, at col. 6, lines 20-34 and col. 18, lines 21-63.  Schottman et al teach a coating composition comprising polypyrrolidone and aziridine crosslinker in alcohol and water in examples 1-7.  
The instantly recited “the hydrophilic coating comprising” would permit other components such as polyurethane taught in the examples 1-7.  The transitional term “comprising” is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).
Schottman et al teach various hydrophilic (co)polymers comprising hydroxyethyl methacrylate, acrylic acid, polyethylene oxide in claim 42 which would make claims 5-10 and 17-20 obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it 
Schottman et al teach various multifunctional crosslinkers at col. 8, line 28-32 in which glycidyl ether and amine are taught.
	The instant invention further recites a metal crosslinker over Schottman et al.
Murayama et al teach hydrophilic coating compositions comprising various crosslinkers such as glycidyl ethers, amines and aluminum, copper or iron(III) acetylacetonate at bottom of [0221].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art known crosslinkers such as aluminum, copper or iron(III) acetylacetonate for the hydrophilic coating compositions taught by Murayama et al in Schottman et al since Murayama et al teach and equate crosslinkers taught by Schottman et al and aluminum, copper or iron(III) acetylacetonate absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Utilization of the aluminum, copper or iron(III) acetylacetonate crosslinker in the hydrophilic coating compositions of Schottman et al would be expected to have the recited by-product of a metal chelating crosslinker of claim 11 inherently.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Sep. 17, 2021                                               /TAE H YOON/                                                                              Primary Examiner, Art Unit 1762